Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered July 24, 1992, convicting her of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered the judgment is affirmed.
The defendant’s contention that the court’s Sandoval ruling was improper is without merit. Convictions involving theft, including petit larceny convictions, are highly relevant on the issue of credibility (see, People v Brown, 194 AD2d 682). Similarly, prostitution is also a crime which demonstrates a willingness or disposition to place one’s interest ahead of society’s interest (see, People v Rhodes, 96 AD2d 565). The probative value of this evidence outweighed the danger of prejudice to the defendant (see, People v Bennette, 56 NY2d 142). Further, any error associated with allowing the elicitation of the fact the defendant was using drugs at the time of a previous arrest and subsequent plea was harmless due to the overwhelming evidence of her guilt (see, People v Myrick, 128 AD2d 732; People v Hernandez, 127 AD2d 790).
Finally, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Ritter, J. P., Copertino, Joy and Hart, JJ., concur.